Title: To Thomas Jefferson from John Paul Jones, [ca. 19 December 1787]
From: Jones, John Paul
To: Jefferson, Thomas



Sir
[ca. 19 Dec. 1787]

I am just arrived here from England. I left New York the 11th. Novr. and have brought public dispatches and a number of private Letters for you. I would have waited on you immediately instead of writing, but I have several strong reasons for desiring that no person should know of my being here till I have seen you and been favored with your advice on the steps I ought to pursue. I have a Letter from Congress for the King, and perhaps you will think it advisable not to present it at this moment. I shall not go out till I hear from or see you. And as the People in this Hôtel do not know my Name, you will please to ask for the Gentleman just arrived, who is lodged in No. 1.
I am with great esteem & respect Sir Your most Obedient and most humble Servant,

JPaul JonesHotel de Beauvais ruë des vieux Augustines

